Title: From Benjamin Franklin to Joseph Galloway, 6 February 1772
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Feb. 6. 1772
If I complain’d of your seldom Writing, the Case is now alter’d, and you may have more Cause to make the same Complaint of me: For I find before me your several Favours of Oct. 12, and 16. and Dec. 3. and 21. The last indeed came to hand but this Evening.
The Ohio Grant is not yet compleated, but the Completion is every Day expected. When it is, I shall, as you direct, draw on your Brother to re-imburse me what I may pay for your Share. I have already advanc’d £25 but that I shall not trouble him with at present.

Mr. Jackson has communicated to me yours of Decr. 2. with the Map and Observations. The present Ideas of the Ministry seem to be, that they have been drawn in to grant too much; they suppose it 25,000,000 of Acres. Yours is a very different Account, and may be of great Use in militating those Ideas. We are much oblig’d by your Remarks. But you have been misinform’d as to our Line from Sioto to the Allegeny Mountains. You suppose it a S.E. Line; but it is a South Line. This takes in a very large Gore of Territory that you imagine to be left out. Mr. Wharton I understand will explain the Boundaries more fully to his Brother, to which permit me to refer you. He is better acquainted with the Virginia Grants than I am, and thinks them much less, and that we shall have no Difficulty about the Purchase made by that Colony. What Addition we may be able to obtain hereafter one cannot say, but I think there is little Chance of obtaining any at present. If we were now to propose enlarging our Bounds, it would set us afloat, and we should have all the old Delays to go thro’ over again.
I think you have chang’d Governors for the better. I like the manly Plainness of your Address.
I thank you for your Admonition about Writing to the Committee and enclose a Letter for them. If they would have me write freely they must not suffer Copies to be taken of my Letters, which will probably be sent hither.
I am glad you have declin’d the Business of your Profession, as I believe you will find your Health improv’d in consequence of that Step. I wish you would now and then make long Journeys. You would find great Benefit from them. I imagine I should have fallen to pieces long since but for that Practice. The Dry Gripes are thought here to proceed always from Lead taken by some means or other into the Body. You will consider whether this can have been your Case, and avoid the Occasion. Lead us’d about the Vessels or other Instruments us’d in making Cyder, has, they say, given that cruel Disease to many. Preparations of Lead us’d to sweeten prick’d Wine have done the same.
My last Tour was thro’ Ireland and Scotland. In Ireland I had a good deal of Conversation with the Patriots; they are all on the American side of the Question in which I endeavour’d to confirm them. The lower People in that unhappy Country, are in a most wretched Situation, thro’ the Restraints on their Trade and Manufactures. Their Houses are dirty Hovels of Mud and Straw; their Clothing Rags, and their Food little beside Potatoes. Perhaps three fourths of the Inhabitants are in this Situation; and from a rough Calculation I am of Opinion, that tho’ Ireland exports an amazing Quantity of Beef and Linnen, if every Inhabitant had Flesh once a Day in his Belly, and a Shirt for his Back, they could export neither Beef nor Linnen. In Scotland things make a better Appearance, and seem on the mending Hand. Yet half the People there wear neither Shoes nor Stockings, or wear them only in Church; No wonder that Scotch Stockings are imported into America. The Gentry in both Countries live extreamly well, are a hospitable Friendly People to Strangers, and very sensible in Conversation. In many Parts of England too, the Working Poor are miserably fed, clothed and lodged. In short I see no Country of Europe where there is so much general Comfort and Happiness as in America, Holland perhaps excepted: tho’ it may be, some Parts of Germany or Switzerland which I have not seen are as well provided as Holland.
I shall willingly subscribe for Mr. Hutchins’s Map, and I think a Number of them will sell here; but People do not much care for Subscribing. With sincere Esteem and Respect, I am, my dear, Friend, Yours most affectionately
B Franklin
PrivateJos. Galloway Esqr.
